DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/12/2021.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that the limitations “processing equipment,” “EFEM” (abbreviation for “Equipment Front End Module”), and “equipment for rotation” should not be interpreted as invoking 35 U.S.C. 112(f) because Applicant does not intend these limitations to be interpreted under 35 U.S.C. 112(f).
The Examiner responds that the three criteria for determining whether a limitation should be interpreted as invoking 35 U.S.C. 112(f) is stipulated in MPEP 2181(I) and copied below.  These criteria do not include any provisions for Applicant’s intent. 
Applicant argues that claims 1, 9, and 18 have been amended to clearly avoid invocation of 35 U.S.C. 112(f).
The Examiner responds that amending “processing equipment” and “equipment for rotation” respectively to “equipment configured to process” and “equipment configured to rotate” does not remove the limitations from being interpreted as invoking 35 U.S.C. 112(f).  The Examiner cites criteria “B” of MPEP 2181(I) as stating “the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as ‘configured to’ or ‘so that’” (emphasis added).  Thus, the Examiner is maintaining the interpretation of the cited limitations as invoking 35 U.S.C. 112(f).
Regarding the 35 U.S.C. 112(a) and 112(b) rejections in reference to “processing equipment,” Applicant argues that the limitation is described in detail in Paragraphs [0025] and [0026].
The Examiner disagrees.  Paragraph [0025] merely states that apparatus 1 has “processing equipment 30 that processes wafers 90.”  Paragraph [0026] recites various processes (or functions) that can be performed.  Nowhere in either of these two paragraphs is sufficient structure for performing previously claimed “processing,” or for performing the currently claimed function of “configured to process.”  Furthermore, when referencing the drawings to ascertain what structure is disclosed to perform the claimed function, element “30” is merely disclosed as a box.  Thus, the Examiner is maintaining the rejection under 35 U.S.C. 112(a) and 112(b).
Applicant argues that neither Inoue nor Montierth disclose “a vibrator…that applies the ultrasonic waves to the wafer that is transported in the EFEM so as to prevent a liquid from adhering to the wafer.”
The Examiner agrees in part.  The Examiner agrees that Inoue does not disclose that the ultrasonic oscillator (241 and 242) are intended to “prevent a liquid from adhering to the wafer.”  However, it is the Examiner’s interpretation that the ultrasonic waves generated by 241 and 242 permeate throughout the processing system, including the wafer, and that the ultrasonic waves would be able to “prevent a liquid from adhering to the wafer.”  Furthermore, in light of Applicant’s amendments, the Examiner has cited additional teachings to support this interpretation.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “equipment configured to process” and “EFEM” (abbreviation for “Equipment Front End Module”) in Claim 1, and “equipment configured to rotate” in Claims 9 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim limitation “equipment configured to process” is not defined by structure within the written Specification.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “equipment configured to process” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0118275) in view of Montierth et al. (US 2005/0003737).
Inoue discloses;
Claim 1. An apparatus for manufacturing semiconductors comprising: equipment configured to process  a wafer (16); a FOUP (C) that supplies the wafer and that houses the wafer that has been processed; an EFEM (12) that transfers the wafer between the FOUP and the equipment configured to process; a fan and filter unit (21) that sends an airflow from above to the EFEM; an ultrasonic oscillator (241 and 242) that generates high-frequency power; and a vibrator (not illustrated) that generates ultrasonic waves by using the high-frequency power that is generated by the ultrasonic oscillator and that applies the ultrasonic waves to the wafer that is transported in the EFEM and that has been processed (Par. 0023-0067 and Fig. 1-4).
	The Examiner notes that the ultrasonic waves generated by 241 and 242 permeate throughout the processing system, including the wafer, such that the ultrasonic waves are applied to the wafer.  Furthermore, Applicant has not claimed a positional relation between the ultrasonic oscillator and wafer, so the claimed invention only requires that the ultrasonic oscillator and wafer only need to be present. 
	It is further noted that the evaporative properties of applying ultrasonic waves to a medium containing moisture is known to one or ordinary skill in the art, as evident in the web-link “https://www.youtube.com/watch?v=9oG9mIUGHMg&list=RDCMUC7EGgnYFEIOaAa47ZBpninw&start_radio=1&rv=9oG9mIUGHMg&t=0”.  Thus, Inoue’s ultrasonic oscillator is able to “prevent a liquid from adhering to the wafer.” 
	Inoue does not recite;
Claim 1, the ultrasonic oscillator decreases the frequency of the ultrasonic waves from a specific frequency to another specific frequency for a predetermined period and increases the frequency from the other specific frequency to the specific frequency for a period that is shorter than the predetermined period.  
Claim 3. The apparatus for manufacturing the semiconductors of claim 1 comprising: multiple vibrators.  
Claims 4 and 13. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the vibrator applies the ultrasonic waves from above the wafer.
Claims 5 and 14. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the wafer is placed on the vibrator and a reflective board that reflects the ultrasonic waves is provided above the wafer in the EFEM.  
Claims 6 and 15. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the EFEM stops transportation of the wafer at a position where the ultrasonic waves are applied to the wafer.  
Claims 9 and 18. The apparatus for manufacturing the semiconductors of respective claims 1 and 3 further comprising: equipment configured to rotate the wafer to which the ultrasonic waves are applied.  
Claims 11 and 20. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the vibrator has multiple oscillators that are formed of a piezoelectric element and a pair of vibrating plates that sandwich the multiple oscillators in a vibrating direction.  
Claims 12 and 21. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the vibrator has multiple oscillators that are formed of a piezoelectric element, a vibrating plate that is attached to an end of each of the multiple oscillators in a vibrating direction, a vibrating plate that is spaced apart from the other end of each of the multiple oscillators in the vibrating direction, a side plate that connects two vibrating plates to form a space that encloses the multiple oscillators, and a liquid that is filled in the space.
	However, Montierth discloses a semiconductor manufacturing apparatus that utilizes untrasonic vibration delivered by means of a vibrator (apparatus shown in Fig. 38), and further discloses the method of frequency cycling to move points of high energy intensity (Par. 0430), the use of a plurality of vibrators (3802a and 3802b) located above (and below) the wafer, placing the wafer on the vibrator with a reflective board (204) above the wafer to make emanated energy more uniform, equipment for rotation (not illustrated) that rotates the wafer to which the ultrasonic waves are applied to enhance processing, and the vibrator has multiple oscillators (3804) that are formed of a piezoelectric element, vibrating plates (upper and lower plates, Fig. 38) and a side plate (side plate, Fig. 38) that sandwich the multiple oscillators in a vibrating direction (Par. 0178, 0229, 0430, and 0455-0456, and Fig. 2B, 7B, and 37-38).
Therefore, in view of Montierth’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Inoue’s semiconductor manufacturing apparatus to include;
Claim 1, decreasing the frequency of the ultrasonic waves from a specific frequency to another specific frequency for a predetermined period and increases the frequency from the other specific frequency to the specific frequency for a period that is shorter than the predetermined period to move points of high energy intensity.
Claim 3, multiple vibrators to provide a more even distribution of the ultrasonic waves on the substrate surface.  
Claims 4 and 13, applying the ultrasonic waves from above the wafer to simultaneously treat upper and lower substrate surfaces.
Claims 5 and 14, placing the wafer on the vibrator and a reflective board that reflects the ultrasonic waves is provided above the wafer in the EFEM to make emanated energy more uniform.
Claims 9 and 18, equipment configured to rotate the wafer to which the ultrasonic waves are applied to enhance processing.
Claims 11 and 20, multiple oscillators that are formed of a piezoelectric element and a pair of vibrating plates that sandwich the multiple oscillators in a vibrating direction.
Regarding Claims 6 and 15, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have stopped wafer transport at the position where the ultrasonic waves are applied so that the wafer would receive the designed ultrasonic treatment.
Regarding Claims 7 and 16, Inoue in view of Montierth is silent as to the EFEM adjusts a height of the wafer at a position where the ultrasonic waves are applied to the wafer.
	However, the Examiner takes Official Notice that adjusting a height of a wafer is well known to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Inoue’s semiconductor manufacturing apparatus to include wafer height adjustment to provide vertical adjustment for wafers of varying thickness.

Claims 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Montierth, and further in view of Ranish et al. (US 2017/0263466).
Inoue, in view of Montierth, does not recite;
Claims 8 and 17. The apparatus for manufacturing the semiconductors of respective claims 1 and 3 further comprising: a lamp that exposes the wafer to pulsed light.  
Claims 10 and 19. The apparatus for manufacturing the semiconductors of respective claims 8 and 17, wherein the lamp is located at a position to expose the surface of the wafer to the pulsed light, to which surface the ultrasonic waves are applied.  
	However, Ranish discloses a substrate processing apparatus, and further teaches applying pulsed laser radiation for annealing the backside of the substrate (Par. 0070 and Fig. 4).
	Therefore, in view of Ranish’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Inoue’s semiconductor manufacturing apparatus to include a lamp providing pulsed light for annealing the substrate surface.

Allowable Subject Matter
Claims 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon amendments that overcome all statutory issues.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652